In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in Gehrig Hoban & Co., Inc. v. United States (57 Cust. Ct. 727, A.R.D. 210), the court found and held that the cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Ac't of 1956, is the proper basis for the determination of the value of the various items of perfumery here involved and that such values are as Stated in schedule “B”, said schedule “B” being attached to and made a part of the decision.